OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                          AUSTIN




Honorable   Bayno Setterfield
Biremeh*s Pension Oommiasloner
Austin,   Terse
     .’   .,



,.
           <.




                Honorable   Baasns Satterfiald    - Feaa   2



                     ana one-halr overtlw      ooffiputed upon thhe basis
                     ofthelr   monthly aalarp    ahall   be paid totham
                     tar auoh adaltional  tiau     as they an requlro4
                     to work.'

                            Vader   t;ho   prorlbm8   or the Aott
                           *Are Flrmen'and     Polloem~n entltlod    to time
                     aad one-halt   ror the 15 day8 taoation     perlod
                     wharo they worked during their     1s day perlo&
                     beoawa    of t&o war mmgonor - or PI, tha tlnn
                     and 0n0dir     ov*rtlthm ooniin~d to thi d8y or
                     the yeok drslgnatod     aader thm prailrlon8 or
                     Ikotlen54*
.;.”   .   .   ”
                                         r~..,.




                   emplojwl In suoh department                        or departments       for
                   a per103      OS at least              one (1)     year.

                         *Bee.     4,.            &oh    pruooding Fo~aral           Oenmm shall
                   drtsmnlnethe population.
                        Y3eo. 5.                  The   olty   oiilolalr,     hating     supervi-
                   ulon or the rim                  drDartwat         and   ~olloo     awart-




                   8alarr 8hall-be pair0
                   time aa they are requlre4                     to   work.


                                                                                                    :..



                                                                                                    <:.
      --        ..                               _-.

       ,..




                             “s60. 7.     It ia rurther prorldod   that In
 I                    any olty or more than r0rtp thousand (40,000)
                      lnhabltanta    eaoh mrnhar of say auoh departmmt
                      ahall   reoeive the SW or one Hundred and Forty
                      (9150.00)    Dollars   per month a8 a alnfatnt wags
                      ror aald aervloe5      so rendered.

                            "Soo. 8, The olty orrlolal           having oharge
                     of the firs    department     or polloadepartmrnt         ln
                     any auob ,olty who vlolatoa        any prm~alon5      or
                     this Aot ahall      be rined not lea8 than Ten
                     (QlO.00)   Dollars    nor awre than On0 Buvlred
                     (,,lOO.OO)   Dollars,   and eaoh day on whioh sald~
. .                  olty ofr'lolal    shall   oau5~  or  psrmlt    any aeotloa
                     or ,thla Aot to bogviolated                         nhall   aonatltute and
                     ~b'a      separate          o%Yqmm.
           -1 I).
                              ~"SOO.   9. ROthlAg liltill8A&                       5hal.lb6 oan-
                     8trwd                      iltol-hg
                                   .u ~s&luA&l.ng,'      or
                    mu       whataoowr the pxwl.810~
~:
..v                 Rual  ; 0040 or Toxas, as aluaaded, Agta ~3935,46th'
 ....iL.;i~~~~~.~.~~~~~:~~~~~~~~~~~,
                     ::.:~~_
                    ~~~~~~~~~~~3~~~~!~~~39~~,~ot~.~~;.~~,,~~           ,,;
                                                                        :,;:
                                                                         ~,
                                                                          ,~,_,
                                                                            .i
                                                                             _;
                                                                              ,,,i~,.:i
                                                                                 ,'~-'i
                      Aota 1937 ~4rthlyl5latur0,.     .=a 358, ohapta!
                      173, 2+&m    1~ Anti 1943, &$ih Ligialature,
                     :paga 309, C!haBt+r 20X. Seotloal.    Zihla Aot-is
                     wmul.atlve ti                in additbn         to     r&d lawa       aof    oat
                     $A fhia SootlgA.

                               -soo.
                                 10.   lho faol that  t&e preaont Sta*t*a
                     regardlag  the prwlaloaa   or this Aot an    uiuaria-
                     r80tfu-y a0 to the oltlu   involvmd and lal~ay-
                     iul inJury to a6mbera ,oi the ilro   aa&
                     ~partunt.8.nmntloaod ia MU.8 Aot; aad tr a raat tiot
                     rlroamn an& po&loamon in this *tat4    ax-0 umtrrpald
                     b m    sltieq uad the fwther~taot that the
                     31~0,    gtt3pdy or 0~ 0itk8ns 823 ~b~~03~ed
                                   8d
                     m. g hl 0t8dp dp0  trpr0t60tfan. 0mtea   ~1
                     Wq r g e no
                              a ayw
                                  d ~r a $ lvo mb llo awoaait& that
                     the Oonatltutioml                  &ala      nqnirlag        bllla    to    beraa4
                     09     th$U        UOVU81         &&O   iA    -Oh     ~OUW      b0,   &ULd tb
                                               -‘I




.~;Honorable   Bay110 8attarfiaU   - Pam   5
                       Honorsble    Bapne 8atterfIela          - Pem         6



                       overtime.    In addition   to the regalar     rate 0r a~npensa-
                       tlon for such psrlorl of raoatlan        tbs.     Thqre is no
                       provision    In said Aot that allous      the suspension     or such
                      annual vacsticn      period with pa)- because or energeqoy ox?
                                                              ii such riremcm
              ,
                       neoesslty.     More apeoirioall~,                         or pollea-
                      non Is on the payroll       at ~l~.OO     per month and .is raquirod
                       to work during the entire       periob   of his 15 day reuation,
                       than he Is entltled      ta $75.OO as ngular       pay ror~hls   va-
                       oatlon   period and sn add~tlanal       $75.00 for working dur-
                       ing the the     provided   as his raoatlw      period.    Ii~he work-
                       06 the balan0e     of tlm nonth also,     then ha would be entitled
                      to a total, WY ohsok ror that manth or $225.00.               This rig-
                              of tmuk,     does not l.noludr,any     brert5.m  pai ~he.mIght
                  .   it%     earned during this month.




                      2:      Aat, whloh, among other things,
                     hers OS mid aepartawnts
                                                                        guarsntees'tlie
                                                           a paid vmation,     We belleva
                                                                                             smn-
                                                                                               It
                     unqa~stion~:         ,,$hat
.-:~.'.&.-~;i;~;:..,~.j:;'~:i.,:.~~.'~~l~:.       ti 'any ~.~~*~&?~Iw~~wr
                                           ,ta ;e&&.a*    0% so* +rmw        or pal*oe-n
                                                                                 fh&,.';."bthur~.                     ~.
                                                                                                                       _,_.._.~...~
                                                                                                                         _~
                                                                                                                    .',y.)l'         .:,..>
                                                                                                                             : ,i ~;WV&.
                                                                                                                          ,'1?.fl,i      .

                      parsanwha   rIlloa  the absent mszber*s Jab drtcing mmh Taoa;
                      tlon period wq&l4 be entitled      to pay thorefor.   ,We aaZIstOt
                      mmtmy smtarlal     dIstInotianbstweenthencqt        hi-0    In-~
                                            th efIma mnor p a lIo a diia
                      la neo a ndo newh e r e                          o ntitled
                                                                           n,    to
                      a @.a 'I(iaatIon, was ~nquirea .to wark aad Ula yark ~dur4.q
                      his ~taoatlanperlod.          a0. the ,other haml, we do see .an
                      ~injtitiee~ In re‘qdrlng   one who works fNrIn& his ‘Vaoatlan
                      period to receive     no nom than'hs waul$l havclr     he had not
                      worked,      we   DO&it   OUt   that   @dS       IS    I306     *OTwtiR@-     but    BLerS-




                                                             Alyo~               QRNHRALOFTXfA9
  I   .
                      ~PPROVRD DRa 20 1945'
                                                             key /a/        Robert      I.. Lattlmars.       Jr.
                      .aarloa   a. Ashley
                                                                   Rabort        L.    Lsttlmore.    Jr.
          .

                      FIRST ASSISTANT                                                        Assletant
                      AlTWQENERAL

                       RLL:jt